Citation Nr: 0412577	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a spinal cord injury as secondary to 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
appeal ensued following an April 2000 rating decision which 
granted service connection for PTSD and assigned a 50 percent 
rating.  In April 2001 the RO denied service connection for a 
spinal cord injury as secondary to PTSD and denied a TDIU.  
The veteran and his representative presented testimony to the 
undersigned Veterans Law Judge at the RO in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends that his PTSD worsened since his most 
recent examination in February 2002.  At a personal hearing 
in July 2003, he described problems with irritability and 
anger, difficulty in relationships, and isolating behavior.  
It is also claimed that PTSD affects his ability to work.  He 
also reported that when he fell and injured his spinal cord 
in 1989, he was having a flashback that he was a sniper in 
Korea.  He contends that his spinal cord injury is therefore 
the result of his service-connected PTSD.  He testified that 
he did not report the flashback to the physician at the time 
of the examination.

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal or 
any records that are not currently 
included in the clams file.  With any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.

3.  After completion of #1 & 2 above, the 
AMC should schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to whether the veteran's PTSD 
caused the veteran's spinal cord injury 
in 1989.  Additionally, an opinion should 
also be offered as to the extent to which 
the PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the GAF scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  If the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claims of 
entitlement to service connection for a 
spinal cord injury as secondary to PTSD 
and entitlement to an evaluation in 
excess of 50 percent for PTSD to include 
the issue of entitlement to a total 
rating based on individual 
unemployability.   If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




